     Case 2:17-cr-00661-DMG Document 1088 Filed 06/18/21 Page 1 of 5 Page ID #:22386



 1    Michael S. Schachter** (NY 3910205)
      Randall W. Jackson** (NY 5274048)
 2    Casey E. Donnelly** (NY4936803)
      WILLKIE FARR & GALLAGHER LLP
 3
      787 Seventh Avenue
 4    New York, New York 10019
      Tel: (212) 728-8102; Fax: (728) 728-8111
 5    Email: mschachter@willkie.com
 6
       Attorneys for Defendant,
 7     Julian Omidi
 8    [Additional Counsel Continued On Next Page]
 9
10                                     UNITED STATES DISTRICT COURT
11                                    CENTRAL DISTRICT OF CALIFORNIA

12
13    UNITED STATES OF AMERICA,                     Case No. CR 17-00661(A)-DMG

14                   Plaintiff,                     [Assigned to Hon. Dolly M. Gee, District Court
                                                    Judge]
15           vs.
                                                    UNOPPOSED EX PARTE
16    JULIAN OMIDI, INDEPENDENT                     APPLICATION FOR ORDER RE
      MEDICAL SERVICES INC., a                      SCHEDULE AND BRIEFING IN
17    professional corporation, SURGERY             JULIAN OMIDI’S MOTION TO
      CENTER MANAGEMENT, LLC, and                   SUPPRESS EVIDENCE OBTAINED
18    MIRALI ZARABI, M.D.,                          FROM UNREASONABLE
                                                    SEARCHES AND SEIZURES
19                   Defendants.
                                                    Hearing:
20                                .                 Dept.:        Courtroom 8C
                                                    Location:     350 West 1st Street, 8th Fl.
21                                                                Los Angeles, CA 90012
22
23
24
25
26
27
28
30
31
     Case 2:17-cr-00661-DMG Document 1088 Filed 06/18/21 Page 2 of 5 Page ID #:22387



 1    [Additional Counsel Continued From Previous Page]
 2    Simona Agnolucci (SBN 246943)
 3    WILLKIE FARR & GALLAGHER LLP
      One Front Street
 4    San Francisco, CA 94111
      Tel: (415) 858-7447, Fax: (415) 858-7599
 5    Email: sagnolucci@willkie.com
 6
      Bruce H. Searby* (SBN 183267)
 7    Edmund W. Searby* ** (OH 067455)
      SEARBY LLP
 8    1627 Connecticut Ave, NW, Suite 4
 9    Washington, D.C. 20009
      Tel: (202) 750-6106, Fax: (202) 849-2122
10    Email: bsearby@searby.law

11    *Appearing specially ** Appearing pro hac vice
12    Counsel for Defendant Julian Omidi
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
30
31
     Case 2:17-cr-00661-DMG Document 1088 Filed 06/18/21 Page 3 of 5 Page ID #:22388



 1    TO THE CLERK OF THE COURT, ALL PARTIES AND THEIR ATTORNEYS
 2    OF RECORD HEREIN:
 3          PLEASE TAKE NOTICE THAT Defendant JULIAN OMIDI, by and through his
 4    counsel of record, hereby requests ex parte and unopposed an order from the Court regarding
 5    the briefing and scheduling of his contemporaneously-filed Motion To Suppress Evidence
 6    Obtained From Unreasonable Searches and Seizures (“Motion To Suppress”), which Mr.
 7    Omidi proposes should proceed as follows:
 8              1. Mr. Omidi is filing his moving papers today, June 18, 2021, consisting of a
 9                 Motion To Suppress with accompanying Memorandum of Points and
10                 Authorities, which exceeds 26 pages and attaches a Declaration of Julian Omidi
11                 and 9 different exhibits including search warrant papers for several different
12                 premises totaling several hundred pages. The Motion To Suppress has various
13                 legal grounds that require extensive citation to case law.
14              2. The Government will file any opposition brief, which will be of more-or-less
15                 comparable length to Mr. Omidi’s, within fourteen days, by July 2, 2021.
16              3. Mr. Omidi will then have until July 14, 2021 to file a concise reply brief.
17              4. The Court will hear argument on the Motion To Suppress (including on
18                 whether there should be a later evidentiary hearing) on the noticed date of July
19                 28, 2021.
20          Prior to the filing the Application, undersigned counsel for Omidi, Bruce Searby, met
21    and conferred on Tuesday, June 15, 2021 with assigned counsel for the Government, and had
22    further email communications thereafter, establishing the parties’ agreement on the basic
23    terms of this proposed briefing and scheduling order.
24          This unopposed Application is based upon this Notice of Application, the pleadings on
25    file in this action, and any other matter that the Court may properly consider.
26          WHEREFORE, Julian Omidi respectfully requests that this Court GRANT this
27    application re briefing and scheduling his Motion To Suppress.
28
30
31
     Case 2:17-cr-00661-DMG Document 1088 Filed 06/18/21 Page 4 of 5 Page ID #:22389



 1          Dated: June 18, 2021         Respectfully submitted,
 2                                          SEARBY LLP
 3                                       By: /s/Bruce H. Searby
 4                                           EDMUND W. SEARBY
                                             BRUCE H. SEARBY
 5
                                             ATTORNEYS FOR DEFENDANT
 6
                                             JULIAN OMIDI
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
30
31
     Case 2:17-cr-00661-DMG Document 1088 Filed 06/18/21 Page 5 of 5 Page ID #:22390



 1
                                           PROOF OF SERVICE
 2
 3             I am employed and a resident of the District of Columbia. I am over the age of 18
 4    and not a party to the within action; my business address is 1627 Connecticut Avenue,
 5    NW, Suite 4, Washington, DC, 20009. On June 18, 2021, I served the document described
 6    as:
 7
 8    UNOPPOSED EX PARTE APPLICATION FOR ORDER RE SCHEDULE AND
      BRIEFING IN JULIAN OMIDI’S MOTION TO SUPPRESS EVIDENCE
 9    OBTAINED FROM UNREASONABLE SEARCHES AND SEIZURES

10
               Upon the interested parties in this action as follows:
11
                    X      By the Court’s ECF.
12
         I declare that I am employed in the office of a member of the bar of this Court at whose
13    direction the service was made.
14          Executed on June 18, 2021.
15
16                                              /s/Bruce H. Searby
                                                Bruce Searby
17
18
19
20
21
22
23
24
25
26
27
28
30
31
